Name: 2012/217/EU: Council Decision of 24Ã April 2012 appointing seven French members and 11 French alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-04-26

 26.4.2012 EN Official Journal of the European Union L 114/20 COUNCIL DECISION of 24 April 2012 appointing seven French members and 11 French alternate members of the Committee of the Regions (2012/217/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the French Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Seven members seats on the Committee of the Regions have become vacant following the end of the mandates of Ms Claude du GRANRUT, Mr Alain LE VERN, Mr Daniel PERCHERON, Mr Jean PRORIOL, Mr Camille de ROCCA SERRA, Mr Alain ROUSSET and Mr Ange SANTINI. (3) Eleven alternate members seats on the Committee of the Regions have become vacant following the end of the mandates of Mr Jacques AUXIETTE, Mr Jean-Paul BACHY, Ms Martine CALDEROLI-LOTZ, Ms Anne-Marie COMPARINI, Mr Jean-Jacques FRITZ, Mr Claude GEWERC, Ms Arlette GROSSKOST, Mr Antoine KARAM, Mr Martin MALVY, Mr Michel NEUGNOT and Ms Ã lisabeth THÃ VENON-DURANTIN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr FranÃ §ois DECOSTER, Conseiller rÃ ©gional du Nord Pas de Calais,  Mr Jean-Paul DENANOT, Conseiller rÃ ©gional du Limousin,  Mr Claude GEWERC, Conseiller rÃ ©gional de Picardie,  Ms Annabelle JAEGER, ConseillÃ ¨re rÃ ©gionale de Provence-Alpes CÃ ´te dAzur,  Mr Pascal MANGIN, Conseiller rÃ ©gional dAlsace,  Mr Didier ROBERT, Conseiller rÃ ©gional de la RÃ ©union,  Mr StÃ ©phan ROSSIGNOL, Conseiller rÃ ©gional du Languedoc Roussillon; and (b) as alternate members:  Mr Laurent BEAUVAIS, Conseiller rÃ ©gional de Basse-Normandie,  Ms Caroline CAYEUX, ConseillÃ ¨re rÃ ©gionale de Picardie,  Ms Nathalie COLIN-OESTERLE, ConseillÃ ¨re rÃ ©gionale de Lorraine,  Mr Mathieu DARNAUD, Conseiller rÃ ©gional de RhÃ ´ne-Alpes,  Ms Marie-Marguerite DUFAY, ConseillÃ ¨re rÃ ©gionale de Franche-ComtÃ ©,  Mr Nicolas FLORIAN, Conseiller rÃ ©gional dAquitaine,  Ms Peggy KANÃ AL, ConseillÃ ¨re rÃ ©gionale dAquitaine,  Mr Alain LE VERN, Conseiller rÃ ©gional de Haute-Normandie,  Mr Victorin LUREL, Conseiller rÃ ©gional de Guadeloupe,  Mr Daniel PERCHERON, Conseiller rÃ ©gional du Nord Pas-de-Calais,  Mr Christophe ROSSIGNOL, Conseiller rÃ ©gional du Centre. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 April 2012. For the Council The President N. WAMMEN (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.